Title: To James Madison from the Republican Meeting of Columbia, South Carolina, 4 September 1809 (Abstract)
From: Republican Meeting of Columbia, South Carolina
To: Madison, James


4 September 1809. Report of the committee appointed to draft resolutions “expressive, of the sense of this meeting” and the resulting resolutions. They take note of the recent proclamation based on negotiations with Erskine and the repudiation of that agreement by the British cabinet. Their resolutions denounce Canning and state that with a government ruled “by a Minister so notorious for his infamy” any hope of negotiation is unlikely. The citizens censure “both those who shall attempt to divide the People, and those who shall attempt, to Justify, the late Conduct, of Great Britain, as inimical to our Government, and [we] place them in Rank with the old Tories.” They declare a determination to support the administration and order a copy of the resolutions sent to JM.
